MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                FILED
      regarded as precedent or cited before any                        Aug 24 2017, 5:25 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                              CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
      estoppel, or the law of the case.                                     and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Robert T. Garwood                                        Patrick C. Thomas
      Evansville, Indiana                                      Matthew D. Malcolm
                                                               Evansville, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jeff Nelson,                                             August 24, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               82A01-1611-CC-2690
              v.                                               Appeal from the Vanderburgh
                                                               Superior Court
      Deaconess Hospital, Inc.,                                The Honorable Robert J. Tornatta,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               82D06-1506-CC-3030



      Altice, Judge.


                                               Case Summary


[1]   Jeff Nelson appeals from the trial court’s entry of judgment against him in favor

      of Deaconess Hospital, Inc. (Deaconess) on its action to collect outstanding

      Court of Appeals of Indiana | Memorandum Decision 82A01-1611-CC-2690 | August 24, 2017   Page 1 of 6
      medical bills. On appeal, Nelson argues that the trial court’s judgment was

      clearly erroneous.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Nelson received emergency medical services at Deaconess on July 20, 2010.

      Nelson had medical coverage through Pekin Insurance (Pekin) at that time, but

      he did not provide his insurance information to Deaconess. Upon his

      admission to the hospital, Nelson signed a Financial Responsibility Form

      (FRF) in which he agreed to be responsible for the costs associated with his

      hospitalization. The FRF also contained the following language:


              If you have active insurance coverage, we will bill your insurance
              company. It is the patient’s responsibility to understand his/her
              insurance coverage. You will receive a monthly statement if
              your account has a patient due balance. Payment of deductibles,
              non-covered services and co-payments are the patient’s
              responsibility.


      Appellant’s Appendix Vol. 3 at 7. Nelson also signed a Consent for Medical

      Treatment form (Consent), which listed his rights and responsibilities as a

      patient. Among the responsibilities listed was that Nelson would “assure that

      financial obligations are fulfilled as promptly as possible.” Id. at 10.


[4]   Following Nelson’s discharge, Deaconess billed him separately for each of the

      four services he received. Because Deaconess had not been provided with

      Nelson’s insurance information, it did not bill Pekin for any portion of those

      Court of Appeals of Indiana | Memorandum Decision 82A01-1611-CC-2690 | August 24, 2017   Page 2 of 6
      expenses. Instead, Deaconess sent Nelson a total of eight invoices (two for

      each service he received), each of which instructed Nelson to check a box if his

      insurance information had changed and indicate such changes on the reverse

      side. All of the invoices listed an insurance balance of zero.


[5]   Deaconess received neither payment nor insurance information from Nelson,

      so it forwarded the accounts to its extended billing office, Complete Billing

      Services (CBS). CBS mailed Nelson multiple letters demanding payment on

      Deaconess’s behalf. Nelson received letters from CBS but claims that he

      questioned their legitimacy. When a CBS representative contacted Nelson by

      phone, Nelson refused to verify his information. Despite CBS’s repeated

      requests for payment, Nelson did not contact Deaconess to determine whether

      CBS was authorized to act on its behalf. When CBS was unsuccessful in

      collecting payment from Nelson, the accounts were assigned to a collection

      agency, which also mailed letters to Nelson and attempted to telephone him

      regarding the balances due. All collection efforts were unsuccessful.


[6]   Deaconess filed its complaint for unpaid medical bills against Nelson on July

      27, 2015. A bench trial was held on October 27, 2016, at the conclusion of

      which the trial court found in Deaconess’s favor and entered judgment against

      Nelson in the amount of $9,250.00. Nelson now appeals.


                                          Discussion & Decision


[7]   Although the parties did not request special findings and conclusions thereon

      pursuant to Ind. Trial Rule 52(A), the trial court sua sponte made limited oral

      Court of Appeals of Indiana | Memorandum Decision 82A01-1611-CC-2690 | August 24, 2017   Page 3 of 6
      findings from the bench. See Nunn Law Office v. Rosenthal, 905 N.E.2d 513, 517-

      18 (Ind. Ct. App. 2009) (holding that oral findings and conclusions may suffice

      for the purposes of T.R. 52(A)). Pursuant to T.R. 52(A), we “shall not set aside

      the findings or judgment unless clearly erroneous, and due regard shall be given

      to the opportunity of the trial court to judge the credibility of the witnesses.”

      Further, where, as here, the trial court enters findings sua sponte, “the specific

      findings control only as to the issues they cover, while a general judgment

      standard applies to any issues upon which the court has not made findings.” In

      re Estate of Hannebaum, 999 N.E.2d 972, 973-74 (Ind. Ct. App. 2013). A general

      judgment may be affirmed on any theory supported by the evidence presented

      at trial. Kietzman v. Kietzman, 992 N.E.2d 946, 948 (Ind. Ct. App. 2013).


[8]   Nelson’s appellate arguments are based on evidence unfavorable to the trial

      court’s judgment.1 Specifically, he argues that when he received one of the first

      invoices from Deaconess, he mailed the bill and his insurance information back

      to Deaconess. Nelson claims he received no further correspondence from

      Deaconess, and consequently believed the matter to be resolved. Nelson argues

      that Deaconess was obligated under the terms of the FRF to bill Pekin for the

      services he received, and that Deaconess’s failure to do so within the time

      allotted under his Pekin insurance policy resulted in a loss of insurance

      coverage. In other words, Nelson argues that Deaconess was required to bill



      1
       We remind Nelson’s counsel of his duty under the appellate rules to recite the facts according to the
      applicable standard of review and to support factual assertions with citation to the record. See Ind. App. R.
      22(C); Ind. App. R. 46(A)(5), (6), (8).

      Court of Appeals of Indiana | Memorandum Decision 82A01-1611-CC-2690 | August 24, 2017              Page 4 of 6
       Pekin “[a]s a condition precedent to any financial responsibility” on Nelson’s

       part, and that it breached the contract by failing to do so. Appellant’s Brief at 10.


[9]    Nelson fails to note, however, that a Deaconess representative testified that

       Deaconess never received Nelson’s insurance information, and the trial court

       made no findings on this issue. Thus, the general judgment standard applies to

       this issue, and we are obliged to consider only the evidence favorable to

       Deaconess as the prevailing party and the reasonable inferences flowing

       therefrom. See Bayh v. Sonnenburg, 573 N.E.2d 398, 402 n.5 (Ind. 1991) (noting

       that in reviewing general judgments issued in civil cases tried to the bench, the

       appellate court does not reweigh the evidence or judge the credibility of

       witnesses, and considers only the evidence favorable to the prevailing party and

       the reasonable inferences to be drawn from it).


[10]   Nelson agreed in the FRF to be responsible for the costs associated with his

       hospitalization, and the evidence and inferences favorable to the judgment

       establish that Nelson did not provide Deaconess with his insurance information

       despite its continued collection efforts. Thus, even if we assume it was solely

       Deaconess’s responsibility under the FRF to see to it that Nelson’s insurer was

       billed for the services Nelson received, Nelson prevented Deaconess from doing

       so. “[T]he common law of contracts excuses performance of one party where

       the other party wrongfully prevents that performance.” Rogier v. Am. Testing &

       Eng’g Corp., 734 N.E.2d 606, 620 (Ind. Ct. App. 2000), trans. denied. See also

       Hamlin v. Steward, 622 N.E.2d 535, 540 (Ind. Ct. App. 1993) (explaining that “a

       party may not rely on the failure of a condition precedent to excuse

       Court of Appeals of Indiana | Memorandum Decision 82A01-1611-CC-2690 | August 24, 2017   Page 5 of 6
       performance where that party’s action or inaction caused the condition to be

       unfulfilled” (quoting Kokomo Veterans, Inc. v. Schick, 439 N.E.2d 639, 645 (Ind.

       Ct. App. 1982), trans. denied)). Because Nelson’s failure to provide his

       insurance information made it impossible for Deaconess to bill Pekin, Nelson

       cannot escape liability for his medical bills on that basis. Furthermore, because

       we can affirm the trial court’s judgment fully on this basis, we need not address

       the other specific arguments Nelson raises on appeal.


[11]   Judgment affirmed.


[12]   Kirsch, J. and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1611-CC-2690 | August 24, 2017   Page 6 of 6